           Case 2:21-cv-01107-APG-VCF Document 3 Filed 06/17/21 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 RAMIRO CAMACHO, JR.,                                     Case No.: 2:21-cv-01107-APG-VCF

 4          Petitioner,                                 Order Denying Application to Proceed in
                                                        Forma Pauperis and Directing Payment of
 5 v.                                                                 Filing Fee

 6 CHARLES DANIELS, et al.,                                              [ECF No. 1]

 7          Respondents.

 8         This is a habeas corpus action under 28 U.S.C. § 2254. Petitioner has submitted an

 9 application to proceed in forma pauperis and a supporting affidavit ECF No. 1, 1-2. The

10 application is on a form used by the state courts, and it lacks the information needed to determine

11 whether petitioner should pay the filing fee. However, in his affidavit petitioner states that he

12 was sending the form requesting payment of the filing fee to the inmate financial office on the

13 day after he was dispatching the petition to this court. Based on petitioner's statements, I will

14 deny the application.

15         IT THEREFORE IS ORDERED that the application to proceed in forma pauperis (ECF

16 No. 1) is DENIED. Petitioner will have 45 days from the date that this order is entered to have

17 the filing fee of $5.00 sent to the clerk of the court. Failure to comply will result in the dismissal

18 of this action.

19 ///

20 ///

21 ///

22 ///

23 ///
           Case 2:21-cv-01107-APG-VCF Document 3 Filed 06/17/21 Page 2 of 2




 1         IT FURTHER IS ORDERED that the clerk of the court send petitioner two copies of this

 2 order. Petitioner must make the necessary arrangements to have one copy of this order attached

 3 to the check paying the filing fee.

 4         DATED: June 17, 2021

 5

 6
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                  2
